Opinion issued March 30, 2006 

















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00800-CR
____________

ERNEST BROWN, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 842547



 
MEMORANDUM  OPINION
               Appellant, Ernest  Brown, Jr.,  pleaded guilty to the felony offense of
aggravated assault with a deadly weapon and, in accordance with his plea bargain
agreement with the State, the trial court deferred adjudication of guilt and placed
appellant on community supervision for a period of seven years.  Subsequently, the
State filed a motion to adjudicate guilt alleging that appellant violated the terms and
conditions of his community supervision.  Appellant pleaded not true to allegations
that he violated his the terms and condition of his probation by committing the
offense of indecency with a child and, to the allegation that he failed to report to his
community supervision officer as ordered by the court for the month of February
2002.  Appellant pleaded true to the allegation that he failed to perform community
service restitution at the court-ordered  rate.  After a hearing on the motion to
adjudicate, the trial court found all three allegations in the motion to adjudicate to be
true and adjudicated appellant guilty of the felony offense of aggravated assault. The
trial court then sentenced appellant to confinement for twenty years.  We affirm.
               Appellant’s court-appointed counsel has filed a motion to withdraw as
counsel and a brief concluding that this appeal is without merit.  Counsel’s brief
meets the requirements of  Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967), by presenting a professional evaluation of the record that demonstrates
the lack of arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st
Dist.] 1992, pet. ref’d).
               Counsel represents that he has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  We have
carefully reviewed the record and counsel’s brief.  We find no reversible error in the
record, and agree that the appeal is without merit.  We therefore affirm the judgment
of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               Any pending motions are denied as moot.
                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).